Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for a new fact-finding hearing. Memorandum: In this abuse and neglect proceeding, Family Court erred in ordering the Law Guardian, appointed pursuant to Family Court Act §§ 241 and 249 (a), to refrain from contacting the children whom she represented. We cannot perceive how the Law Guardian can act effectively to protect children in the course of a fact-finding hearing in the absence of meaningful communication with them (see generally, Matter of Orlando F., 40 NY2d 103, 112). Thus, Family Court’s order, under the circumstances of this case, deprived the children of effective assistance of counsel (see, Matter of Karl S., 118 AD2d 1002, 1003). Further, we find that the court did not err in denying the Law Guardian’s recusal application (see, People v Moreno, 70 NY2d 403). In view of our determination, we do not address petitioner’s and the Law Guardian’s remaining contentions. (Appeal from order of Onondaga County Family Court, McLaughlin, J.—child ? abuse.) Present—Denman, ? J. P., Boomer, Pine, Davis and Lowery, JJ.